Citation Nr: 1602720	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to March 1, 2011, for the payment of Department of Veterans Affairs (VA) nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from August 1991 to August 1994, and he died in February 1999.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 administrative decision by the VA Pension Management Center (PMC) at the Regional Office (RO) in St. Paul, Minnesota, which granted payments of VA nonservice-connected death pension benefits effective from March 1, 2011.  The appellant seeks an effective date for the payments retroactive to February 1999, when the Veteran died.  

The appellant was formerly represented by an attorney, but the attorney withdrew his representation by letter in July 2014, and in November 2014 the appellant indicated that she would proceed in her appeal pro se (without representation).  

In April 2015, the Board remanded the case to the RO for due process development, namely, to reissue the statement of the case to the appellant and permit her 60 days in which to perfect her appeal to the Board.  As such development was completed by the RO and the appellant perfected her appeal in a timely manner, the Board has jurisdiction to consider the claim of whether an effective date earlier than March 1, 2011 is warranted for the award of death pension benefits.  


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1991 to August 1994, which was during a period of war; during his period of service, the Veteran and the appellant were married in May 1992 and had two children together.  

2.  After the Veteran's death in February 1999, the appellant filed for survivor's benefits on her and her children's behalf with the Social Security Administration (SSA) on April 15, 1999, and she was issued an initial SSA payment later in April 1999; the claim for SSA benefits is also considered a claim for VA nonservice-connected death pension benefits and was pending since April 15, 1999.    

3.  On the appellant's original VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, filed in September 2010, she reported that her family had no net worth or unreimbursed medical expenses, and that her income consisted solely of monthly Social Security benefit payments of $745 received for each of her dependent children with the Veteran.  

4.  In an April 2014 administrative decision, the RO granted VA nonservice-connected death pension benefits, with payment effective from March 1, 2011.

5.  For the period of February 1, 1999 to May 1, 1999, there is no evidence to show that the appellant had any family income that was countable for purposes of payment of VA death pension benefits during such period; for the period from May 1, 1999 to March 1, 2011, the appellant's countable family income for VA purposes exceeded the income limits for receipt of VA death pension benefits, and she has not satisfied the criteria for basic eligibility for such benefits during such period.  


CONCLUSIONS OF LAW

1.  Payment of VA nonservice-connected death pension benefits for the period of February 1, 1999 to May 1, 1999 is warranted, as family income did not exceed the maximum annual rate for receipt of pension.  38 U.S.C.A. §§ 1541, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.153, 3.400 (2015). 

2.  Payment of VA nonservice-connected death pension benefits for the period of May 1, 1999 to March 1, 2011 is not warranted, as family income exceeded the maximum annual rate for receipt of pension.  38 U.S.C.A. §§ 1541, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.153, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The notice should address all elements of the claim, including the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant's claim for nonservice-connected death pension benefits was granted by the RO in an April 2014 rating decision.  In cases, as here, where the claim has been granted and an effective date has been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose the notice was intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Rather than issuing an additional notice letter in this situation concerning the "downstream" effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The RO sent the appellant this required statement of the case (SOC) in July 2014; it was reissued in April 2015 (and then re-sent in June 2015 to the correct mailing address).  The documents addressed the "downstream" effective date element of her claim - citing the applicable statutes and regulations and discussing the reasons and bases for assigning the effective date.  

The Board also finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the appellant.  She submitted personal statements, and the entire claims file (both in paper and in electronic form) has been reviewed.  She has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists. 

In short, the Board finds that VA has satisfied its duty to assist the appellant in apprising her of the evidence needed, and in obtaining evidence pertinent to her claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit accruing to the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the death pension claim.

The purpose of VA death pension benefits is to provide a subsistence income for the surviving spouses of veterans of a period of war who were totally disabled.  Pension benefits are based upon total family income.  Basic entitlement to VA nonservice-connected death pension benefits exists if:  (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The basic facts in this case are not in dispute.  The Veteran had wartime service from August 1991 to August 1994.  Before his discharge, he married the appellant in 1992 and they had two children together.  A death certificate on file shows that the Veteran died in February 1999.  According to the Social Security Administration (SSA) National Records Center, which the RO contacted in May 2014, the appellant's original application for survivor's benefits on behalf of her and her two children of the Veteran was received on April 15, 1999.  The RO was also informed that her SSA application and all information for her children were destroyed with the Veteran's file in 2010.  The appellant was thereafter awarded Social Security benefits.    

On August 23, 2010, the appellant (who did not remarry) notified the RO of her intent to file a claim for death pension benefits.  In September 2010, the RO received her VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  On the claim, she reported that her family had no net worth and no unreimbursed medical expenses, and that their income consisted solely of monthly Social Security benefit payments of $745 for each of her two dependent children that she had with the Veteran.  Documentation from the SSA at that time confirms this monthly amount.  

Subsequent documentation from the SSA shows that the appellant had been in receipt of Social Security benefits for herself and on behalf of her two dependent children of the Veteran since April 1999.  The RO contacted the SSA in June 2014 to verify the payments received by the appellant and her two children (a son and daughter) with the Veteran.  The following monthly payment amounts were received by all three individuals:  $305 effective December 1, 1999; $312 effective December 1, 2000; $323 effective December 1, 2001, $332 effective December 1, 2002; $337 effective December 1, 2003; $344 effective December 1, 2004; $353 effective December 1, 2005; $367 effective December 1, 2006; $380 effective December 1, 2007; $388 effective December 1, 2008; and $411 effective December 1, 2009.  Moreover, the first SSA payments began in April 1999 in an amount of $610, which included a one-month retroactive payment.  The RO verified that no other retroactive payments were received and that the appellant was entitled to the foregoing listed amounts, even though VA's "Share prints" show her payments were adjusted.  

After initially denying the appellant's death pension claim in November 2010, which she appealed, the RO in an April 2014 determination granted her nonservice-connected death pension benefits, with payments effective March 1, 2011, reportedly based on additional information contained in her substantive appeal and supporting documentation (namely, that the payments to the appellant's son were the only countable family income at that point).  The appellant seeks an effective date of payment of death pension retroactive to February 1999, when the Veteran died.  She claims that she has struggled to live on a meager income ever since then and that she is entitled to death pension from that time.  

Generally, the effective date of an award of pension benefits will be the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims received between October 1, 1984 and December 9, 2004, the effective date of an award of nonservice-connected death benefits is the first day of the month in which the veteran's death occurred if the claim is received within 45 days after the date of death; otherwise, the effective date of the award is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3)(ii).  For claims received on or after December 10, 2004, the effective date of an award of nonservice-service connected death benefits is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date of the award is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3)(i). 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Notwithstanding the foregoing, the law also provides that a specific claim in the form prescribed by the Secretary (or jointly with the Commissioner of Social Security, as prescribed by § 3.153) must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a).  An application on a form jointly prescribed by the Secretary and the Commissioner of Social Security filed with the Social Security Administration on or after January 1, 1957, will be considered a claim for death benefits, and to have been received in the Department of Veterans Affairs as of the date of receipt in Social Security Administration.  38 C.F.R. § 3.153.

As noted earlier, the appellant initially filed a claim with VA for death pension benefits on August 23, 2010.  She does not contend, and the evidence of record does not show, that she specifically filed a formal or informal claim for VA nonservice-connected death pension benefits prior to August 23, 2010, which was followed by a formal application in September 2010.  Rather, she claims that she is entitled to an earlier effective date on the basis of her meager family income since the death of the Veteran.  However, her former representative, an attorney, has argued in an October 2011 statement that the date the appellant applied for Social Security survivor's benefits in 1999 shall, under VA law, also automatically constitute a claim for VA death benefits.  The Board agrees, for the following reasons.  

It appears that VA attempted to secure and associate the application the appellant filed with SSA with the record.  If she filed an application on a form jointly prescribed by VA and SSA on or after January 1, 1957, that application could be considered a claim for VA death benefits, and would be considered received by VA on the date of receipt at SSA. 38 U.S.C.A. § 5105; 38 C.F.R. § 3.153.  The record shows, however, that the application was destroyed in 2010, along with the Veteran's file.  Given that the unavailability of such records is due to no fault of the appellant, the Board will resolve doubt in her favor and find that the application filed with SSA complies with the requirements of 38 C.F.R. § 3.153.  See 38 U.S.C.A. § 5107.  Indeed, it is not in debate that a claim was filed with SSA on April 15, 1999.  Moreover, as discussed by the United States Court of Appeals for Veterans Claims in Kay v. Principi, 16 Vet. App. 529 (2002), at least at one point in time, the applicable VA Manual (now referred to as the M21-1MR) set forth a broad definition for the types of applications that were considered joint applications for VA and SSA benefits.  See also, Van Valkenburg v. Shinseki, 23 Vet. App. 113 (2009) (any claim sufficient to reflect an intent to apply for survivor's benefits that is filed with SSA will be sufficient to establish the effective date for DIC for VA purposes).

Given this context of interpreting the language of 38 C.F.R. § 3.153 liberally, it is reasonable to find that the manner of application submitted to SSA in April 1999 was a joint application within the meaning of 38 C.F.R. § 3.153.  As a result, the claim for SSA benefits is also considered a claim for VA nonservice-connected death pension benefits.  See 38 U.S.C.A. § 5101(b)(1); 38 C.F.R. §§ 3.152(b)(1), 3.153.  

Therefore, although the appellant's VA informal claim for death pension was initially received by the RO on August 23, 2010, her application for Social Security survivor's benefits on April 15, 1999 suffices as a claim for VA death benefits, which remained pending until the RO initially adjudicated it in November 2010 following receipt of the formal VA application for death benefits.  Ultimately, the RO assigned an effective date of March 1, 2011 for the payment of VA death pension benefits.  

Under the law governing effective dates for an award of pension benefits, in cases such as this where the claim is received between October 1, 1984 and December 9, 2004, the effective date is the first day of the month in which the veteran's death occurred if the claim is received within 45 days after the date of death; otherwise, the effective date of the award is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3)(ii).  As the appellant's claim was received within this window (just barely), the effective date of the death pension award in this case is the first day of the month of the Veteran's death, or February 1, 1999.  

Notwithstanding the foregoing, basic entitlement to payment of death pension depends upon satisfaction of qualifying service requirements as well as income and net worth criteria.  On the basis of the Veteran's service dates, the appellant meets the initial criterion for VA death pension benefits by virtue of his service during a period of war.  Regarding net worth, ever since the date of recognition of the filing of her claim in April 1999, there is no evidence in the file to suggest that the appellant has appreciable assets.  Therefore, the remaining question to be addressed in this case is whether the appellant satisfies the annual income requirements from the date of the Veteran's death, for purposes of receiving VA death pension payments from that time.  

After consideration of the appellant's family income, it is the Board's judgment that payment of VA death pension benefits is warranted for the period of February 1, 1999 to May 1, 1999, when the appellant's SSA benefits (initially received in April 1999) were countable for VA purposes.  It is also the Board's judgment that payment of death pension benefits is not warranted for the period of May 1, 1999 to March 1, 2011, based on family income that exceeds pension limits.

Under the law, the maximum annual rate of nonservice-connected death pension payable to a surviving spouse varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the surviving spouse's countable annual income.  "Annual income" includes the surviving spouse's own annual income, and, with certain exceptions, the annual income of each child of the veteran in the custody of the surviving spouse.  38 C.F.R. § 3.23(d)(5). 

Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).  

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a surviving spouse for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual pension rate for the surviving spouse as in effect during the 12-month annualization period in which medical expenses were paid.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Total income may also be reduced by amounts equal to amounts paid by a surviving spouse for the expenses of last illness and burial of the veteran.  38 U.S.C.A. § 1503(a)(3); 38 C.F.R. § 3.272(h). 

The maximum annual rate of death pension for a surviving spouse with two dependents is $9,202 effective December 1, 1998, $9,423 effective December 1, 1999, $9,754 effective December 1, 2000, $10,019 effective December 1, 2001, $10,160 effective December 1, 2002, $10,374 effective December 1, 2003, $10,655 effective December 1, 2004, $11,093 effective December 1, 2005, $11,460 effective December 1, 2006, $11,724 effective December 1, 2007, $12,405 effective December 1, 2008, $12,405 effective December 1, 2009, and $12,405 effective December 1, 2010.  See 38 C.F.R. § 3.23(a)(5).  The maximum annual pension rate is published in the Compensation and Pension Service's manual, M21-1, Part I, Appendix B, and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21; see also www.benefits.va.gov/pension/current_rates_survivor_pen.asp. 

In reviewing the evidence of record pertaining to family income, the Board concludes that the appellant's countable income did not exceed the applicable income limits for receipt of death pension for the period of February 1, 1999 to May 1, 1999.  As it stands, the available evidence does not show that the appellant had any family income from February 1, 1999 to May 1, 1999, the date that her Social Security benefits became countable for VA pension purposes.  (Where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2)).  Therefore, subject to governing criteria applicable to the payment of monetary benefits, an effective date of February 1, 1999 for entitlement to death pension benefits is warranted.  

However, effective from May 1, 1999 to March 1, 2011, the evidence shows that the appellant's countable income exceeds the maximum annual rate for receipt of VA death pension.  As confirmed by SSA in June 2014 (with specific payment amounts noted above), she had recurring monthly SSA payments throughout this period.  This income is not listed as a source that may be excluded from income in determining countable income for pension purposes.  38 C.F.R. § 3.272.  For each 12-month annualized period, when such SSA payments on her and her children's behalf are added together, her total countable income exceeds the annual pension limits for that year (as listed above), for a surviving spouse with two dependents.  Notably, all family income is counted in determining entitlement to death pension.

The law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses and by unreimbursed last expenses of the Veteran.  The appellant has not submitted any evidence of unreimbursed medical expenses or last expenses of the Veteran to reduce her countable family income.  As the evidence shows that the appellant's household income exceeds the income limits for purposes of payment of nonservice-connected death pension benefits for the 12-month annualization periods from May 1, 1999 to March 1, 2011, the appellant does not meet the eligibility requirements based on countable income for payment of death pension benefits.  Accordingly, and based on the pertinent records on file, the Board finds that the evidence is against payment of VA death pension benefits for the period of May 1, 1999 to March 1, 2011.  

For the reasons articulated above, entitlement to an effective date prior to March 1, 2011, for the payment of nonservice-connected death pension benefits is granted, insofar as payment is warranted for the period of February 1, 1999 to May 1, 1999.  Otherwise, payment of VA death pension benefits is denied for the period of May 1, 1999 to March 1, 2011.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the appellant's claim for the period of May 1, 1999 to March 1, 2011, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

The appeal seeking an earlier effective date for the payment of VA nonservice-connected death pension benefits, for the period of February 1, 1999 to May 1, 1999, is granted, subject to governing criteria applicable to the payment of monetary benefits.  

The appeal seeking an earlier effective date for the payment of VA nonservice-connected death pension benefits, for the period of May 1, 1999 to March 1, 2011, is denied.   



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


